Citation Nr: 1502669	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits for the period from August 1999 to May 2004 under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  The Appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In his substantive appeal, the Appellant requested to testify at a Board hearing to be held at the RO, and the RO scheduled a hearing for him in July 2013.  However, the Appellant did not appear for the Board hearing.  As the Appellant has not requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Appellant's claim.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1. In a November 2006 rating decision, the RO granted entitlement to a permanent and total disability rating, and the RO notified the Veteran of that decision on December 11, 2006.

2. The RO received the Appellant's original application for benefits under Chapter 35 on July 18, 2011. 

3. The earliest commencing date of the award of benefits under Chapter 35 is July 18, 2010, one year before the date of the Appellant's claim.


CONCLUSION OF LAW

Entitlement to Dependents' Educational Assistance benefits for the period from August 1999 to May 2004 under Chapter 35 is denied.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131(d) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied the duty to notify and assist the Appellant with respect to education benefits under Chapter 35.  38 C.F.R. § 21.1031 , 21.1032.  A September 2011 letter notified the Appellant of his eligibility and his ability to choose a commencing date for the education benefits.  In addition, a November 2011 notified the Appellant of VA's inability to pay retroactive benefits prior to July 18, 2010, one year before the date of the receipt of his original claim.  In addition, the Appellant was provided actual notice of the applicable regulations in an October 2012 Statement of the Case.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Furthermore, the provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2014); Manning v. Principi, 16 Vet. App. 534 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  As the undisputed facts render the Veteran ineligible for the claimed benefit in this case, there is no reasonable possibility that further notice or assistance would aid in substantiating the claim.  Thus, any deficiencies of notice or assistance are rendered moot.

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513; 38 C.F.R. §§ 21.1030, 21.3030 (2014).  The general rule with respect to the commencing date for payment of Chapter 35 benefits, where a person eligible to receive educational assistance under Chapter 35 enters into training and the award is the first award of educational assistance for the program of education the eligible person is pursuing, is that the commencing date can be no earlier than one year before the date of the claim for benefits.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1) (2014).  A potential exception to this rule is set out at 38 U.S.C.A. § 5113 (West 2014), which states the Secretary may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision.  However, that exception applies only if, among other things, the individual seeking benefits submits an application within one year of the date that VA made the initial rating decision establishing the existence of the service-connected total disability permanent in nature of the person from whom such eligibility is derived.  See 38 U.S.C.A. §§ 5113(b)(2)(A), (b)(3)(C)(ii).

On appeal, the Appellant contends that because he filed his application within one year of an April 2011 rating decision that granted an earlier effective date for the award of a permanent and total disability rating, the effective date of the award should be adjusted to the date of his eligibility, October 12, 1995, and as such, he is entitled to retroactive benefits for the period on appeal.

Here, the evidence demonstrates that the Veteran received notice of the initial rating decision granting entitlement to a permanent and total disability rating on December 11, 2006.  However, the RO did not receive the Appellant's original application for benefits under Chapter 35 until July 18, 2011, well over one year after VA found the Veteran was entitled to a permanent and total disability rating.  In addition, the Appellant does not assert that he filed a claim prior to July 18, 2011.  In this respect, the Board acknowledges the Appellant's argument that the RO did not grant the earlier effective date for the award of a permanent and total disability rating, and thus, the earlier effective date for his eligibility for Chapter 35 benefits, until the April 2011 rating decision.  However, VA regulations clearly state that the Appellant, among other things, must submit an application within one year of the date of the initial rating decision that establishes entitlement to a permanent and total disability rating.  See 38 U.S.C.A. §§ 5113(b)(2)(A), (b)(3)(C)(ii); 38 C.F.R. § 21.4131(e).  In this case, the RO notified the Veteran of the initial rating decision in December 2006, and the Appellant did not submit an application for benefits within the one year period.  Therefore, the exception does not apply, and the Appellant's commencing date can be no earlier than one year before the date of his formal claim.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As such, the Board finds entitlement to Dependents' Educational Assistance benefits for the period from August 1999 to May 2004 under Chapter 35 must be denied.  


ORDER

Entitlement to Dependents' Educational Assistance benefits for the period from August 1999 to May 2004 under Chapter 35 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


